Order unanimously reversed on the law, motion denied, and indictment reinstated. Memorandum: The court granted defendant’s motion to suppress his statement and other evidence on the ground that such evidence was the product of an illegal stop and seizure of defendant and his companion. That was error. As we held on the related appeal, *946the encounter was justified in its inception because the officer had objective credible reasons for approaching the suspects’ parked car and making inquiry (People v Heston, 152 AD2d 999). In addition, the officer’s actions were justified at every subsequent stage of the encounter (People v Heston, supra).
With respect to the voluntariness of defendant’s statement, an issue not addressed by the suppression court, we find that defendant was twice given his Miranda rights and validly waived them before he gave the statement. Thus his statement was voluntary. (Appeal from order of Herkimer County Court, Bergin, J. — motion to suppress.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.